ORDER

PER CURIAM.
Dennis Bell (“Movant”) appeals from a judgment of the Circuit Court of Warren County denying his post-conviction motion to vacate orders or judgment of the court, or in the alternative, a writ of error after an evidentiary hearing. Movant contends the court erred in (1) denying his motion because the trial court lacked subject matter jurisdiction because no information was filed with the circuit court at the time of Movant’s alleged plea, and (2) the state had no standing to bring an action for stealing without consent on behalf of Janet Caddy because she was not the owner of the property or a real party in interest. We find no error and affirm.
We have reviewed the briefs of the parties, the legal files, and the transcript. We find that the motion court’s judgment is based on findings of fact and conclusions of law that are not clearly erroneous. Rule 24.035(k). No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).